



INDEMNIFICATION AGREEMENT


THIS INDEMNIFICATION AGREEMENT, dated as of _______________, 2017 (this
“Agreement”), is made by and between Resource Capital Corp., a Maryland
corporation (the “Company”), and __________________________ (“Indemnitee”).
WHEREAS, the charter of the Company (the “Charter”) and the Bylaws, as amended
from time to time, of the Company (the “Bylaws”) provide for indemnification by
the Company of its directors and officers as provided therein, and Indemnitee
has been serving and continues to serve as a director and/or officer of the
Company partly in reliance on such provision;
WHEREAS, to provide Indemnitee with additional contractual assurance of
protection against personal liability in connection with certain proceedings
described below, the Company desires to enter into this Agreement;
WHEREAS, in order to induce Indemnitee to serve or continue to serve as a
director and/or officer of the Company and in consideration of Indemnitee’s so
serving, the Company desires to indemnify Indemnitee and to make arrangements
pursuant to which Indemnitee may be advanced or reimbursed expenses incurred by
Indemnitee in certain proceedings described below, according to the terms and
conditions set forth below;
NOW, THEREFORE, the Company and Indemnitee, intending to be legally bound,
hereby agree as follows:
1.    (a)    Third-Party Proceedings. The Company shall indemnify Indemnitee to
the maximum extent permitted by Maryland law, except as otherwise provided in
Section 3 of this Agreement, if Indemnitee is or was a party or is threatened to
be made a party to any threatened, pending or completed suit, action, claim,
proceeding, arbitration or alternative dispute resolution mechanism,
investigation, administrative hearing, whether civil, criminal, administrative
or investigative (any such suit, action, proceeding, arbitration or alternative
dispute resolution mechanism, investigation or administrative hearing being
referred to herein as a “Proceeding”) (other than an action by or in the right
of the Company or any Subsidiary (as defined below) of the Company) by reason of
the fact that Indemnitee is or was an officer, director, employee or agent of
the Company or any subsidiary or affiliated entity (each, a “Subsidiary”) of the
Company, by reason of any action or inaction on the part of Indemnitee while an
officer, director, employee or agent of the Company or any Subsidiary of the
Company or by reason of the fact that Indemnitee is or was serving at the
request of the Company as an officer, director, employee or agent of another
Person (as defined in Section 5(d)), against expenses (including reasonable
attorneys’ fees, investigation expenses, expert witnesses’ and other expenses),
judgments, fines and amounts paid in settlement (if such settlement is approved
in advance by the Company, which approval shall not be unreasonably withheld)
actually and reasonably incurred by Indemnitee in connection with the defense
and/or settlement of such Proceeding (collectively, “Expenses”) if Indemnitee
(i) acted in good faith and in a manner Indemnitee reasonably believed to be in
or not opposed to the best interests of the Company and its stockholders, (ii)
did not actually receive an improper personal benefit in money, property or
services and (iii) with




--------------------------------------------------------------------------------




respect to any criminal action or proceeding, had no reasonable cause to believe
his conduct was unlawful.
(b)    Proceedings by or in the Right of the Company or any Subsidiary. The
Company shall indemnify Indemnitee to the maximum extent permitted by Maryland
law, except as otherwise provided in Section 3 of this Agreement, if Indemnitee
is or was a party or is threatened to be made a party to any threatened, pending
or completed Proceeding by or in the right of the Company or any Subsidiary of
the Company by reason of the fact that Indemnitee is or was an officer,
director, employee or agent of the Company or any Subsidiary of the Company or
by reason of the fact that Indemnitee is or was serving at the request of the
Company as an officer, director, employee or agent of another Person, against
Expenses in each case to the extent actually and reasonably incurred by
Indemnitee if Indemnitee acted in good faith and in a manner Indemnitee
reasonably believed to be in or not opposed to the best interests of the Company
and its stockholders, provided that no indemnification shall be made in respect
of any Proceeding as to which Indemnitee shall have been adjudged to be liable
to the Company and its stockholders unless and only to the extent that the
Circuit Court of the State of Maryland, or the court in which such Proceeding
shall have been brought or is pending, shall determine that in view of all the
circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnity for expenses, and then only to the extent that the court shall
determine.
(c)    Selection of Counsel. If the Company shall be obligated under
Section 1(a) or (b) hereof to pay Expenses of Indemnitee, the Company shall be
entitled to assume the defense of such Proceeding, with counsel approved by
Indemnitee (who shall not unreasonably withhold such approval), upon the
delivery to Indemnitee of written notice of its election to do so. After
delivery of such notice, approval of such counsel by Indemnitee and the
retention of such counsel by the Company, the Company will not be liable to
Indemnitee under this Agreement for any fees of counsel subsequently incurred by
Indemnitee with respect to the same Proceeding, provided that, (i) Indemnitee
shall have the right to employ his or her counsel in any such proceeding at
Indemnitee’s expense; and (ii) if (A) the employment of counsel by Indemnitee
has been previously authorized in writing by the Company, (B) Indemnitee shall
have reasonably concluded that there may be a conflict of interest between the
Company and Indemnitee in the conduct of any such defense and shall have
notified the Company in writing thereof, (C) Indemnitee shall have reasonably
concluded that there may be a conflict of interest between Indemnitee and other
indemnitees of the Company being represented by counsel retained by the Company
in the same Proceeding and shall have notified the Company in writing thereof,
or (D) the Company shall not, in fact, have employed counsel to assume the
defense of such Proceeding within a reasonable time frame, then the reasonable
fees and expenses of Indemnitee’s counsel shall be at the expense of the
Company.
2.    Contribution. If, when Indemnitee has met the applicable standard of
conduct, the indemnification provisions set forth in Section 1 should, under
applicable law, be to any extent unenforceable, then the Company agrees that it
shall be treated as though it is or was a party to the threatened, pending or
completed Proceeding in which Indemnitee is or was involved and that the Company
shall contribute to the amounts paid or payable by Indemnitee as a result of


2



--------------------------------------------------------------------------------




Expenses in third-party Proceedings in such proportion as is appropriate to
reflect the relative fault of the Company on the one hand and Indemnitee on the
other in connection with such action or inaction, or alleged action or inaction,
as well as any other relevant equitable considerations.
For purposes of this Section 2, the relative fault shall be determined by
reference to, among other things, the fault of the Company and all of its
directors, officers, employees and agents (other than Indemnitee), as a group
and treated as one entity, and such group’s relative intent, knowledge, access
to information and opportunity to have altered or prevented the action or
inaction, or alleged action or inaction, forming the basis for the threatened,
pending or contemplated Proceeding, and Indemnitee’s relative fault in light of
such factors on the other hand.
3.    Limitations to Rights of Indemnification and Advancement of Expenses.
Except as otherwise provided in Section 9 of this Agreement, Indemnitee shall
not be entitled to indemnification or advancement of Expenses (collectively,
“Indemnified Amounts”) under this Agreement:
(a)    with respect to any Proceeding initiated, brought or made by or on behalf
of Indemnitee (i) against the Company, unless a Change in Control (as defined in
Section 3(h) of this Agreement) shall have occurred, or (ii) against any Person
other than the Company, unless approved in advance by the Board of Directors of
the Company (the “Board”);
(b)    on account of any Proceeding in which it shall be determined by final
judgment by a court having jurisdiction in the matter that Indemnitee
intentionally caused or intentionally contributed to the injury complained of,
with the knowledge that such injury would occur;
(c)    on account of Indemnitee’s conduct which shall be determined by final
judgment by a court having jurisdiction in the matter that Indemnitee was
knowingly fraudulent, deliberately dishonest or engaged in willful misconduct or
that Indemnitee received an improper personal benefit in money, property or
services;
(d)    with respect to any Proceeding instituted by Indemnitee to enforce or
interpret this Agreement, to the extent that a court of competent jurisdiction
determines that any of the material assertions made by Indemnitee in such
Proceeding was not made in good faith or was frivolous;
(e)    for any Indemnified Amounts or other amounts which have been paid to
Indemnitee by an insurance carrier under a policy of officers’ and directors’
liability insurance maintained by the Company;
(f)    if the Company has a class of equity securities registered pursuant to
Section 12 of the Exchange Act (as hereinafter defined), for any Indemnified
Amounts or the payment of profits arising from the purchase and sale by
Indemnitee of securities in violation of


3



--------------------------------------------------------------------------------




Section 16(b) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), or any similar successor statute; or
(g)    if it shall be determined by final judgment by a court having
jurisdiction in the matter that such indemnification is not lawful.
(h)    “Change in Control” means the occurrence of any of the following events:
(i)    the Company is merged, consolidated or reorganized into or with another
corporation or other entity and, as a result of such merger, consolidation or
reorganization, less than a majority of the combined voting power of the
then-outstanding securities of such corporation or entity immediately after such
transaction are held in the aggregate by the holders of voting stock immediately
prior to such transaction;
(ii)    the Company sells or otherwise transfers all or substantially all of its
assets to another corporation or other entity in which, after giving effect to
such sale or transfer, the holders of voting stock of the Company immediately
prior to such sale or transfer hold in the aggregate less than a majority of the
combined voting power of the then-outstanding securities of such other
corporation;
(iii)    if the Company has a class of equity securities registered pursuant to
Section 12 of the Exchange Act, there is a report filed on Schedule 13D or
Schedule TO (or any successor schedule, form or report or item therein), each as
promulgated pursuant to the Exchange Act, disclosing that any person or entity,
other than any stockholder of the Company (and its Affiliates) owning 10% or
more of the Company’s voting stock on the date hereof, has become the beneficial
owner (as the term “beneficial owner” is defined under Rule 13d-3 or any
successor rule or regulation promulgated under the Exchange Act) of securities
representing 50% or more of the combined voting power of the Company’s voting
stock; or
(iv)    if, during any period of two (2) consecutive years, individuals who at
the beginning of any such period constitute the Board cease for any reason to
constitute at least a majority thereof; provided, however, that for purposes of
this clause (iv) each director of the Company who is first elected, or first
nominated for election by the Company’s stockholders, by a vote of at least a
majority of the directors of the Company (or a committee of the Board) then
still in office who were directors of the Company at the beginning of any such
period shall be deemed to have been a director of the Company at the beginning
of such period.
Notwithstanding the provisions of clause (iii) above, unless otherwise
determined in the specific case by majority vote of the Board, a “Change in
Control” shall not be deemed to have occurred solely because the Company, any
Subsidiary or any employee stock ownership plan or other employee benefit plan
of the Company or any Subsidiary either files or becomes obligated to file a
report or a proxy statement under or in response to Schedule 13D, Schedule TO or
Schedule 14A (or any successor schedule, form or report or item therein) under
the


4



--------------------------------------------------------------------------------




Exchange Act disclosing beneficial ownership by it of shares of voting stock of
the Company, whether in excess of 50% or otherwise.
(i)    “Affiliate” means with respect to any Person (i) any other Person
directly or indirectly controlling, controlled by or under common control with
any such Person, (ii) any officer or general partner of such Person, and (iii)
any legal entity for which such Person acts an executive officer or general
partner.
4.    Procedure for Determination of Entitlement to Indemnification.


(a)    To obtain indemnification under this Agreement, Indemnitee shall submit
to the Secretary of the Company a written request for payment of the appropriate
Indemnified Amounts, including with such request such documentation and
information as is reasonably available to Indemnitee and reasonably necessary to
determine whether and to what extent Indemnitee is entitled to such Indemnified
Amounts. The Secretary of the Company shall, promptly upon receipt of such a
request for indemnification, advise the Board in writing that Indemnitee has
requested indemnification.


(b)    The Company shall pay Indemnitee the appropriate Indemnified Amounts
unless it is established that Indemnitee has not met any applicable standard of
conduct set forth in the Charter, the Bylaws or Maryland law or is not otherwise
entitled to receive the Indemnified Amounts under this Agreement. For purposes
of determining whether Indemnitee is entitled to Indemnified Amounts, in order
to deny indemnification to Indemnitee the Company has the burden of proof in
establishing that Indemnitee did not meet the applicable standard of conduct. In
this regard, a termination of any Proceeding by judgment, order or settlement
does not create a presumption that Indemnitee did not meet the requisite
standard of conduct; provided, however, that the termination of any criminal
proceeding by conviction, or a pleading of nolo contendere or its equivalent, or
an entry of an order of probation prior to judgment, creates a rebuttable
presumption that Indemnitee did not meet the applicable standard of conduct.
(c)    Any determination that Indemnitee has not met the applicable standard of
conduct required to qualify for indemnification or is not otherwise entitled to
receive the Indemnified Amounts under this Agreement shall be made either (i) by
the Board by a majority vote of a quorum consisting of directors who were not
parties of such Proceeding or (ii) by Independent Counsel (as defined below);
provided that the manner in which (and, if applicable, the Independent Counsel
by which) the right to indemnification is to be determined shall be approved in
advance in writing by both the highest ranking executive officer of the Company
who is not party to such action (sometimes hereinafter referred to as the
“Senior Officer”) and by Indemnitee. In the event that such parties are unable
to agree on the manner in which any such determination is to be made, such
determination shall be made by Independent Counsel retained by the Company for
such purpose, provided that such counsel is approved in advance in writing by
both the Senior Officer and Indemnitee. The reasonable fees and expenses of such
Independent Counsel in connection with making said determination contemplated
hereunder shall be paid by the Company, and, if requested by such counsel, the
Company shall give such


5



--------------------------------------------------------------------------------




counsel an appropriate written agreement with respect to the payment of their
reasonable fees and expenses and such other matters as may be reasonably
requested by such counsel. Indemnitee may make a written objection to the
identity of the Independent Counsel so selected by the Company. Such objection
may be asserted only on the ground that the Independent Counsel so selected may
not serve as Independent Counsel unless and until a court has determined that
such objection is without merit. Either the Company or Indemnitee may petition a
court in the State of Maryland for resolution of any such objection which shall
have been made. The party with respect to whom an objection is favorably
resolved shall be paid all reasonable fees and expenses incident to the
procedures of this Section 4(c). Upon the due commencement of any judicial
proceeding pursuant to Section 11 of this Agreement, the Independent Counsel
shall be discharged and relieved of any further responsibility in such capacity
(subject to the applicable standards of professional conduct then prevailing).
(d)    The Company will use its commercially reasonable efforts to conclude as
soon as practicable any required determination pursuant to subsection (c) above
and promptly will advise Indemnitee in writing with respect to any determination
that Indemnitee is or is not entitled to indemnification, including a
description of any reason or basis for which indemnification has been denied.
Indemnitee shall cooperate with the Person or Persons making such determination
with respect to Indemnitee’s entitlement to indemnification, including providing
to such Person or Persons upon reasonable advance request any documentation or
information that is not privileged or otherwise protected from disclosure and
that is reasonably available to Indemnitee and reasonably necessary to such
determination. Payment of any applicable Indemnified Amounts will be made to
Indemnitee within ten (10) days after any determination of Indemnitee’s
entitlement to such payment.
(e)    Notwithstanding the foregoing, Indemnitee may, at any time after sixty
(60) days after a claim for Indemnified Amounts has been filed with the Company
(or upon receipt of written notice that a claim for Indemnified Amounts has been
rejected, if earlier) and before three (3) years after a claim for Indemnified
Amounts has been filed, petition a court of competent jurisdiction within the
State of Maryland to determine whether Indemnitee is entitled to indemnification
under the provisions of this Agreement, and such court shall thereupon have the
exclusive authority to make such determination unless and until such court
dismisses or otherwise terminates such action without having made such
determination. The court shall, as petitioned, make an independent determination
of whether Indemnitee is entitled to indemnification as provided under this
Agreement, irrespective of any prior determination made by the Board or
Independent Counsel. If the court shall determine that Indemnitee is entitled to
indemnification as to any claim, issue or matter involved in the Proceeding with
respect to which there has been no prior determination pursuant to this
Agreement or with respect to which there has been a prior determination that
Indemnitee was not entitled to indemnification hereunder, the Company shall pay
Expenses actually and reasonably incurred by Indemnitee in connection with such
judicial determination.
(f)    “Independent Counsel” means a law firm or a member of a law firm that
neither at the time in question, nor in the five (5) years immediately preceding
such time, has


6



--------------------------------------------------------------------------------




been retained to represent (i) the Company or Indemnitee in any matter material
to either such party or (ii) any other party to the Proceeding giving rise to a
claim for indemnification under this Agreement. Notwithstanding the foregoing,
the term “Independent Counsel” shall not include any Person who, under the
applicable standards of professional conduct then prevailing under the laws of
the State of Maryland, would be precluded from representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.


5.    Presumptions and Effect of Certain Proceedings.
(a)    In making a determination, with respect to entitlement to indemnification
hereunder, the Person or Persons making such determination shall presume that
Indemnitee is entitled to indemnification under this Agreement if Indemnitee has
submitted a request for indemnification in accordance with Section 4 of this
Agreement, and the Company shall bear the burden of proof to rebut that
presumption in connection with the making by any Person or Persons of any
determination contrary to that presumption.
(b)    The termination of any Proceeding or of any claim, issue or matter
therein by judgment, order, settlement or conviction, or upon a plea of nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) of itself adversely affect the right of Indemnitee to
indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which he or she reasonably believed to be in or not
opposed to the best interests of the Company and its stockholders or, with
respect to any criminal action or proceeding, that Indemnitee had reasonable
cause to believe that his conduct was unlawful.
(c)    Indemnitee’s conduct with respect to an employee benefit plan for a
purpose he or she reasonably believed to be in the interests of the participants
in and beneficiaries of the plan shall be deemed to be conduct that Indemnitee
reasonably believed to be in or not opposed to the best interests of the Company
and its stockholders.
(d)    For purposes of any determination hereunder, Indemnitee shall be deemed
to have acted in good faith and in a manner he or she reasonably believed to be
in or not opposed to the best interests of the Company and its stockholders or,
with respect to any criminal action or proceeding, to have had no reasonable
cause to believe his or her conduct was unlawful, if his or her action was based
on (i) the records or books of account of the Company or another Person,
including financial statements, (ii) information supplied to him or her by the
officers of the Company or another Person in the course of their duties, (iii)
the advice of legal counsel for the Company or another Person, or (iv)
information or records given or reports made to the Company or another Person by
an independent certified public accountant or by an appraiser or other expert
selected with reasonable care by the Company or another Person. The term
“Person” as used in this Agreement shall mean any other individual or
corporation or any partnership, joint venture, trust, employee benefit plan or
other entity or enterprise.


7



--------------------------------------------------------------------------------




6.    Success on Merits or Otherwise. Notwithstanding any other provision of
this Agreement, to the extent that Indemnitee has been successful on the merits
or otherwise in defense of any Proceeding or in defense of any claim, issue or
matter therein, he or she shall be indemnified against Expenses actually and
reasonably incurred by him or her in connection with the investigation, defense,
settlement or appeal thereof. For purposes of this Section 6, the term
“successful on the merits or otherwise” shall include, but not be limited to,
(i) any termination, withdrawal or dismissal (with or without prejudice) of any
Proceeding (or any claim, issue or matter therein) against Indemnitee without
any express finding of liability or guilt against him or her, (ii) the
expiration of 180 days after the making of any claim or threat of a Proceeding
without the institution of the same and without any promise of payment or
payment made to induce a settlement or (iii) the settlement of any Proceeding
(or any claim, issue or matter therein) pursuant to which Indemnitee pays less
than Ten Thousand Dollars ($10,000.00).
7.    Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of
Expenses of Indemnitee in connection with any Proceeding, but not, however, for
the total amount thereof, the Company shall nevertheless indemnify Indemnitee
for the portion thereof to which Indemnitee is entitled.
8.    Costs. The Company shall also be solely responsible for paying (i) all
reasonable expenses incurred by Indemnitee to enforce this Agreement, including,
but not limited to, the costs incurred by Indemnitee to obtain court-ordered
indemnification pursuant to Section 11, regardless of the outcome of any such
application or proceeding, and (ii) all costs of defending any Proceedings
challenging payments to Indemnitee under this Agreement.
9.    Advance of Expenses.
(a)    Indemnitee hereby is granted the right to receive in advance of a final,
nonappealable judgment or other final adjudication of a Proceeding (a “Final
Determination”) the amount of any Expenses incurred by Indemnitee in connection
with any Proceeding (such amounts so expended or incurred being referred to as
“Advanced Amounts”).
(b)    In making any written request for Advanced Amounts, Indemnitee shall
submit to the Company a schedule setting forth in reasonable detail the dollar
amount of Expenses expended or incurred and expected to be expended. Each such
listing shall be supported by the bill, agreement or other documentation
relating thereto, each of which shall be appended to the schedule as an exhibit.
In addition, before Indemnitee may receive Advanced Amounts from the Company,
Indemnitee shall provide to the Company (i) a written affirmation of
Indemnitee’s good faith belief that the applicable standard of conduct set forth
in the Maryland General Corporation Law (the “MGCL”), the Charter and the Bylaws
required for indemnification by the Company has been satisfied by Indemnitee,
and (ii) a written undertaking by or on behalf of Indemnitee to repay the
Advanced Amounts if it shall ultimately be determined that Indemnitee has not
satisfied any applicable standard of conduct or is not otherwise entitled to
receive indemnification under this Agreement. The written undertaking required
from Indemnitee shall be an unlimited general obligation of Indemnitee but need
not be secured. The Company shall pay to Indemnitee all Advanced Amounts within
twenty (20) days


8



--------------------------------------------------------------------------------




after receipt by the Company of all information and documentation required to be
provided by Indemnitee pursuant to this subsection.
10.    Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of any
event or occurrence related to the fact that Indemnitee is or was an officer,
director, employee or agent of the Company or any Subsidiary of the Company, or
is or was serving at the request of the Company as an officer, director,
employee or agent of another Person, a witness in any Proceeding, whether
instituted by the Company or any other party, and to which Indemnitee is not a
party, he or she shall be indemnified against all Expenses actually and
reasonably incurred by him or her or on his or her behalf in connection
therewith.
11.    Enforcement.
(a)    If a claim for indemnification or advancement of Expenses made to the
Company pursuant to Section 4 or 9 is not timely paid in full to Indemnitee by
the Company as required by Section 4 or 9, respectively, Indemnitee shall be
entitled to seek judicial enforcement of the Company’s obligations to make such
payment in an appropriate court of the State of Maryland. In the event that a
determination is made that Indemnitee is not entitled to indemnification or
advancement of Expenses hereunder, (i) Indemnitee may seek a de novo
adjudication of Indemnitee’s entitlement to such indemnification or advancement
by an appropriate court of the State of Maryland; (ii) any such judicial
proceeding shall not in any way be prejudiced by, and Indemnitee shall not be
prejudiced in any way by, such adverse determination; and (iii) in any such
judicial proceeding the Company shall have the burden of proving that Indemnitee
is not entitled to indemnification or advancement of Expenses under this
Agreement. Indemnitee shall commence a proceeding seeking an adjudication of
Indemnitee’s right to indemnification or advancement of Expenses pursuant to the
preceding sentence within six (6) months following the date on which Indemnitee
first has the right to commence such proceeding pursuant to this Section 11(a).
(b)    The Company shall be precluded from asserting in any judicial proceeding
commenced pursuant to the provisions of Section 11(a) that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court that the Company is bound by all the provisions of
this Agreement.
(c)    In any action brought under this Section 11, it shall be a defense to a
claim for indemnification (other than an action brought to enforce a claim for
advancement of Expenses) that Indemnitee has not met the standards of conduct
which make it permissible under the MGCL, the Charter and the Bylaws for the
Company to indemnify Indemnitee for the amount claimed. The burden of proving
such defense shall be on the Company.
12.    Liability Insurance and Funding. To the extent the Company maintains an
insurance policy or policies providing directors’ and officers’ liability
insurance, Indemnitee shall be covered by such policy or policies, in accordance
with its or their terms, to the maximum extent of the coverage available for any
director or officer of the Company. If, at the time of the


9



--------------------------------------------------------------------------------




receipt of a notice of a claim pursuant to Section 4 hereof, the Company has
directors’ and officers’ liability insurance in effect, the Company shall give
prompt notice of the commencement of any Proceeding to the insurers in
accordance with the procedures set forth in the respective policies. The Company
shall thereafter take all necessary or desirable action to cause such insurers
to pay, on behalf of Indemnitee, all amounts payable as a result of such
Proceeding in accordance with the terms of such policies. The Company shall have
no obligation to obtain or maintain such insurance.
13.    Merger or Consolidation. In the event that the Company shall be a
constituent corporation in a merger, consolidation or other reorganization, the
Company shall require as a condition thereto, (a) if it shall not be the
surviving, resulting or acquiring corporation therein, the surviving, resulting
or acquiring corporation to agree to indemnify Indemnitee to the full extent
provided herein, and (b) whether or not the Company is the surviving, resulting
or acquiring corporation therein, Indemnitee shall also stand in the same
position under this Agreement with respect to the surviving, resulting or
acquiring corporation as Indemnitee would have with respect to the Company if
the Company’s separate existence had continued; provided, however, that in the
event the surviving entity in any such merger or consolidation shall be formed
in a state other than the State of Maryland under the MGCL or in Maryland under
another statute and the laws of such other state or such statute provide greater
rights of indemnification and advancement of Expenses than are provided under
the MGCL or the law of Maryland, the Indemnitee shall have such rights to the
extent they are greater as provided pursuant to the laws of such other state or
such other statute.
14.    Nondisclosure of Payments. Except as expressly required by federal
securities laws or other applicable laws or regulations or by judicial process,
Indemnitee shall not disclose any payments made under this Agreement, whether
indemnification or advancement of Expenses, unless prior written approval of the
Company is obtained; provided that Indemnitee may, without such approval,
disclose the payments to Indemnitee’s spouse and immediate family members,
attorney(s), accountant(s) and tax advisor(s), as reasonably necessary.
15.    Nonexclusivity and Severability; Subrogation.
(a)    The right to indemnification and advancement of Expenses provided by this
Agreement shall not be exclusive of any other rights to which Indemnitee may be
entitled under the Charter, the Bylaws, the MGCL, Maryland law or any other
statute, insurance policy, agreement, vote of stockholders of the Company or of
the Board (or otherwise), both as to actions in his or her official capacity and
as to actions in another capacity while holding such office, and shall continue
after Indemnitee has ceased to be a director or officer of the Company and shall
inure to the benefit of his or her heirs, executors and administrators;
provided, however, that to the extent Indemnitee otherwise would have any
greater right to indemnification and/or advancement of Expenses under any
provision of the Charter, the Bylaws or any provision of the MGCL or Maryland
law, Indemnitee shall be deemed to have such greater right pursuant to this
Agreement; and, provided, further, that to the extent that any change is made to
the MGCL or Maryland law (whether by legislative action or judicial decision),
the Charter and/or the Bylaws that permits any greater right to indemnification
and/or advancement of Expenses than that


10



--------------------------------------------------------------------------------




provided under this Agreement as of the date hereof, Indemnitee shall be deemed
to have such greater right pursuant to this Agreement. No amendment, alteration
or repeal of this Agreement or of any provision hereof shall limit or restrict
any right of Indemnitee under this Agreement in respect of any action taken or
omitted by such Indemnitee prior to such amendment, alteration or repeal.
(b)    If any provision or provisions of this Agreement are held to be invalid,
illegal or unenforceable for any reason whatsoever: (i) the validity, legality
and enforceability of the remaining provisions of this Agreement (including,
without limitation, all portions of any provisions of this Agreement containing
any such provision held to be invalid, illegal or unenforceable that are not
themselves invalid, illegal or unenforceable) shall not in any way be affected
or impaired thereby and (ii) to the fullest extent possible, the provisions of
this Agreement (including, without limitation, all portions of any provisions of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable that are not themselves invalid, illegal or unenforceable) shall
be construed so as to give effect to the intent manifested by the provision held
invalid, illegal or unenforceable.
(c)    In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all actions necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.
16.    Notices. All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be deemed duly given (i) if
delivered by hand and receipted for by the party addressed, on the date of such
receipt, of (ii) if mailed by domestic certified or registered mail with postage
prepaid, on the third business day after the date postmarked. Addresses for
notice to either party are as shown on the signature page of this Agreement or
as subsequently modified by written notice.
17.    Mutual Acknowledgement. Both the Company and Indemnitee acknowledge that
in certain instances federal law or public policy may override applicable state
law and prohibit the Company from indemnifying Indemnitee under this Agreement
or otherwise. For example, the Company and Indemnitee acknowledge that the
Securities and Exchange Commission has taken the position that indemnification
is not permissible for liabilities arising under certain federal securities laws
and federal legislation prohibits indemnification for certain ERISA violations.
Indemnitee understands and acknowledges that the Company shall not be required
to provide indemnification or advance Expenses in violation of any law or public
policy.
18.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Maryland, without giving effect to
principles of conflict of laws.


11



--------------------------------------------------------------------------------




19.    Consent to Jurisdiction. The Company and Indemnitee each hereby
irrevocably consent to the jurisdiction of the courts of the State of Maryland
for all purposes in connection with any action, suit or proceeding which arises
out of or relates to this Agreement.
20.    Identical Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. Only one
such counterpart signed by the party against whom enforcement is sought needs to
be produced to evidence the existence of this Agreement.
21.    Modification; Survival. This Agreement may be modified only by an
instrument in writing signed by both parties hereto. The provisions of this
Agreement shall survive the death, disability or incapacity of Indemnitee or the
termination of Indemnitee’s service as a director or officer of the Company and
shall inure to the benefit of Indemnitee’s heirs, executors and administrators.
22.    Waiver. Failure to insist upon strict compliance with any of the terms or
provisions hereof shall not be deemed a waiver of such term or provision, nor
shall any waiver or relinquishment of any right or remedy hereunder at any one
or more times be deemed a waiver of such right or remedy at any other time or
times. Such waiver of any term or condition of this Agreement shall not affect
any other term or condition of this Agreement which shall remain in full force
and effect.
IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement as of the date first above written.
INDEMNITEE:
________________________________
Name:


Address:
________________________
________________________
________________________
________________________


RESOURCE CAPITAL CORP.


By:                    
Name:
Title:


12



--------------------------------------------------------------------------------




Address:
One Crescent Drive, Suite 203
Philadelphia, PA 19112
Attn: Chief Legal Officer
 


13

